Citation Nr: 0514976	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  02-10 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective prior to June 1, 1995, for 
service connection for bipolar disorder.  

2.  Entitlement to an initial rating greater than 20 percent 
for psychomotor epilepsy.  



REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at law



ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1962 to November 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

An April 1999 rating decision effectuated the Board's grant 
of service connection for bipolar disorder and assigned a 70 
percent rating, effective from June 1, 1995.  A March 2001 
rating decision granted service connection for psychomotor 
epilepsy and assigned a 20 percent evaluation, effective from 
June 1, 1995.  The veteran appealed the rating assigned for 
epilepsy and the effective date assigned for service 
connection for bipolar disorder.  

In September 2003, the Board issued a decision in this case 
that denied an earlier effective date for the grant of 
service connection for bipolar disorder and Remanded the 
issue relating to a greater rating for psychomotor epilepsy.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Remand, the Court vacated that 
portion of the Board's decision that denied an earlier 
effective date and remanded the case to the Board for further 
adjudication.  

The issue of entitlement to a greater initial rating for 
psychomotor epilepsy is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a mental disorder was denied by a 
January 1968 rating decision, but the veteran was not 
properly notified of that decision.  

2.  Service connection for bipolar disorder was granted by 
the Board in April 1999 and was effectuated by an April 1999 
rating decision that assigned an effective date of June 1, 
1995, for the grant of service connection for the disability.  

3.  The veteran's claim for service connection for a 
psychiatric disability was received on October 19, 1967, and 
a chronic acquired psychiatric disorder due to a head injury 
in service was present at that time.  


CONCLUSION OF LAW

The criteria for an effective date of October 19, 1967, for 
the grant of service connection for bipolar disorder are met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

Inasmuch as this decision represents a full grant of the 
benefit sought, the Board need not provide a detailed 
explanation showing that the provisions of the VCAA have been 
satisfied.  Any defect in compliance with the VCAA is 
harmless error.  

Analysis

The effective date for a grant of service connection shall be 
the day following separation from active service or the date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, the date of receipt of 
claim, or date entitlement arose, whichever is later, will be 
used.  38 C.F.R. § 3.400(b)(2).  

The February 2005 Joint Motion of the parties, as ratified by 
the Court's Order, established that the veteran filed a claim 
for service connection for a nervous condition in October 
1967.  A rating decision in January 1968 denied service 
connection for passive dependency personality.  The RO mailed 
notice of that decision to the veteran at an incorrect 
address.  As noted in the Joint Motion, mailing the notice to 
an incorrect address constituted "clear evidence" rebutting 
the presumption of regularity and, therefore, the January 
1968 rating decision was not final.  By adopting the Joint 
Motion, the Court held that the veteran's claim for service 
connection remained pending from 1967 and the Court remanded 
the case to the Board for further action consistent with the 
Joint Motion.  

The record shows that the veteran was separated from service 
in November 1965.  He filed a claim for service connection 
for a nervous condition on October 19, 1967.  Because the 
veteran filed his service connection claim more than one year 
after his separation from service, the effective date can be 
no earlier than the date of receipt of his claim.  This does 
not end the Board's analysis, however.  The date entitlement 
arose, i.e., when the disability was first manifest, must 
also be determined.  

The service medical records show that the veteran was hit in 
the head with a rifle butt in January 1963.  He complained of 
dizziness and headaches, but no abnormal neurological 
findings were recorded.  Skull x-rays were reportedly normal.  
The remainder of the service records are negative for any 
neurological or psychiatric complaints or pertinent abnormal 
clinical findings.  

The post-service medical evidence consists of an interim 
summary, dated in November 1967, of a hospitalization at a 
non-VA facility that began in September 1967.  It was noted 
that the veteran was initially somewhat withdrawn, passive, 
and disinterested, but that he had shown improvement, 
becoming more spontaneous and sociable and expressing a 
desire to be helped.  He was receiving group therapy and 
occupational therapy.  The examiner stated that he was 
considered not to be competent at that time.  The listed 
diagnosis was "Passive-dependent personality, but may prove 
to be schizophrenic."  A discharge summary dated in March 
1968, at which time the veteran was to be transferred to a VA 
hospital, indicates that his condition was unimproved.  The 
veteran was discharged from the VA facility in April 1968 
with a diagnosis of emotionally unstable personality.  The 
degree of his psychiatric impairment at that time was noted 
to be mild.  

The record shows that the veteran was again hospitalized by 
VA from September 1968 to January 1969.  The principal listed 
diagnosis remained emotionally unstable personality.  

No further medical evidence was received until the veteran 
filed his application to reopen his claim in 1995.  

VA and non-VA treatment records dated since 1991 reflect 
diagnoses of a number of psychiatric disorders.  Most 
prominent among them is bipolar disorder.  Two private 
physicians who treated the veteran and also at least one VA 
physician have specifically stated their opinion that the 
psychiatric diagnosis of a personality disorder assigned in 
September 1967 was incorrect and that the correct diagnosis 
was either manic depressive disorder or bipolar disorder.  
One of the private physicians also provided a reasoned 
opinion that the various psychiatric and neurologic 
manifestations, including seizures, documented in the record 
beginning in service and continuing until the present time 
were all consistent with a diagnosis of manic depressive 
disorder in 1967 that evolved into bipolar disorder.  A VA 
neurologist in September 1999 opined that the veteran's 
seizures were possibly post-traumatic.  

The Board finds that the greater weight of the medical 
evidence shows that the psychiatric disorder for which the 
veteran received inpatient treatment in 1967 was incorrectly 
diagnosed as a personality disorder and, in fact, was the 
psychiatric disorder now termed bipolar disorder.  The Board 
has previously found, in April 1999, that the veteran's 
bipolar disorder is related to in-service events.  

Because the evidence shows that the veteran's bipolar 
disorder, for which service connection has already been 
established, was present when he filed his original service 
connection claim on October 19, 1967, that date is the proper 
effective date for the award of service connection for 
bipolar disorder.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. 
§ 3.400.  


ORDER

An effective date of October 19, 1967, for the award of 
service connection for bipolar disorder is granted.  


REMAND

On review of the file, the Board notes that the veteran has 
not been afforded an examination by VA to determine the 
extent and severity of his service-connected epilepsy.  
Further, the most recent outpatient treatment records are 
several years old.  Although neither the veteran nor his 
attorney has stated that additional treatment records are 
available, the Board believes that, if his seizure disorder 
is as severe as he has contended, it is likely that he has 
received ongoing treatment for the disability.  Accordingly, 
the Board believes that, under these circumstances, 
additional assistance is required by the VCAA.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should (a) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim, specifically, medical evidence 
not already of record showing the 
severity of his epilepsy since 1995; (b) 
inform the claimant about the information 
and evidence that VA will seek to 
provide; (c) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (d) request 
or tell the claimant to provide any 
evidence in his possession that pertains 
to the claim, or something to the effect 
that the claimant should "give us 
everything you've got pertaining to your 
claim(s)."  

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers that have 
treated him for epilepsy or a seizure 
disorder since March 1997, as well as the 
approximate dates of that treatment.  The 
RO should then request copies of the 
records of all treatment identified by 
the veteran that are not already of 
record.  All records so received should 
be associated with the claims file.  

3.  Upon completion of the above 
requested development, the RO should 
schedule the veteran for a neurological 
examination to determine the extent and 
severity of his service-connected 
psychomotor epilepsy.  The claims file 
must be made available and be reviewed by 
the examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should set forth in detail all current 
complaints and clinical findings relative 
to the veteran's epilepsy, noting, in 
particular, the frequency and severity of 
his seizures.  

4.  The RO should then again consider the 
veteran's claim.  If any action taken 
remains adverse to him, he and his 
attorney should be furnished a 
supplemental statement of the case and 
they should be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


